Title: From George Washington to John Marsden Pintard, 2 August 1786
From: Washington, George
To: Pintard, John Marsden



Sir,
Mount Vernon 2d Augt 1786.

Since my last to you, the Industry Captn Gibson is arrived, but from the length of the voyage most of the articles you had the goodness to send me have perished The Figs were entirely lost, so were all the malmsey grape. Of the Muscat & Ver[delh]a, some showing signs of feeble life, I have with great care & attention recovered two of the cuttings. These have now put forth leaf, & I hope will do well.
The wines with which I was furnished by Messrs Searle & Co. are of a very good quality, & came to hand in very good order—& supplied, I dare say, upon as good terms as they could have been had from any other House on the Island; these considerations, added to such as you have mentioned, will, I am persuaded, induce me to give it the preference, especially, as from the purport of your letter, you must be connected therewith.
The negotiations which have been set on foot by Congress with the piratical States will, it is to be hoped, put an end to the apprehensions with which the american trade is labouring, from

the conduct of those barbarians towards it. I am Sir, Your most Obedt Humble Servant

G: Washington

